DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. 
The Applicant alleges that
the combination of Samuelsson and Furiya fail to teach or reasonably suggest the claimed subject matter of newly-amended claim 1 for at least three reasons. 
First, the combination fails to adequately address the feature requiring a housing assembly comprising a first holder in which the first sub coil is held in a predetermined winding pattern, and a second holder in which the second sub coil is held in a predetermined winding pattern. The first and second holder are secured to each other in an opposing relationship.
The Examiner contends that
A new prior art namely Tsai et al. teach the first holder [Fig 4, (408)} and the second holder [410] with predefined winding pattern [anti-clockwise & clockwise] an first [408] and second holder [410] are secured in opposing relationship. See new rejection.
The Applicant alleges that
the combination fails to address the first sub coil and the second sub coil are held relative to one another in their respective predetermined winding patterns to form a 
The Examiner contends that
A new prior art namely Tsai et al. disclose a first sub coil [Fig 4, (composite of 402, 404)] {¶ (0026)} and the second sub coil [406] are held relative to one another in their respective predetermined winding patterns [anti-clockwise & clockwise] to form a predetermined coil assembly configuration in which the coil assembly [composite of 402, 404 & 406] is located between the first holder [408] and the second holder [410]. See Fig 5 for coil assembly being located between holders [M1 & M3]. See new rejections.
The Applicant alleges that
Specifically, the claims require that a normal direction to the plane described in claim 2 is substantially parallel to the main connection direction, where the main connection direction extends from the first holder towards the second holder. Samuelsson, however, does not disclose this feature.
The Examiner contends that
A new prior art namely Tsai et al. disclose a normal direction [perpendicular] to the plane [Fig 4, (408)] {¶ (0026)} described in claim 2 is substantially parallel to the main connection [via W1 & W2] direction, where the main connection direction [via W1 & W2] extends from the first holder [408] towards the second holder [410]. See new rejection.
The Applicant alleges that
Samuelsson fails to disclose securing the first holder and the second holder to each other in an opposing relationship such that the first sub coil and the second sub coil are held 
The Examiner contends that
A new prior art namely Tsai et al. disclose securing the first holder [Fig 4, (408)] {¶ (0026)} and the second holder [410] to each other in an opposing relationship such that the first sub coil [composite of 402 & 404] and the second sub coil [406] are held relative to one another in their respective predetermined winding patterns [anti-clockwise & clockwise] to form a predetermined coil assembly configuration in which the coil assembly [composite of 402, 404 & 406] is located between the first holder [408] and the second holder [410].
See Fig 5 for coil assembly being located between holders [M1 & M3]. See new rejections.
See new rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson et al. Pub No. WO 2016/114893 in view of Tsai et al. Pub No. US 2015/0364244.
Independent Claim 1
Samuelsson et al. disclose a device [Fig 6, (600)] {¶ (0049-0050)} for a wireless power transfer system {¶ (Abstract}, the device [600] comprising a housing assembly [610] {¶ (0049)} and a coil assembly [composite of 602 & 604] {¶ (0049)} arranged inside the housing assembly [610], 
wherein the coil assembly [composite of 602 & 604] comprises a first conductor wire [conductor of 602 & 604] forming a first sub coil [602] having a plurality of windings [looped coils of 602],
 wherein the housing assembly [610] comprises a first holder [left side 610] in which the first sub coil [602] is held in a predetermined winding pattern [wound anti-clockwise] {¶ (0049-0051)}.
Samuelsson et al. fail to disclose a second conductor wire separate from the first conductor wire forming a second sub coil having a plurality of windings, and 
a second holder in which the second sub coil is held in predetermined winding pattern, the first holder and the second holder being components of the housing assembly that are secured to each other in an opposing relationship such that the first sub coil and the second sub coil are held relative to one another in their respective predetermined winding patterns to form a predetermined coil assembly configuration in which the coil assembly is located between the first holder and the second holder.
However, Tsai et al. disclose a second conductor wire [Fig 4, (W2)] {¶ (0026)} separate from the first conductor wire [W1] {¶ (0026)} forming a second sub coil [406] {¶ (0026)} having a plurality of windings [multiple loops of 406], and 
clockwise], the first holder [408] {¶ (0026)} and the second holder [410] being components of the housing assembly [interlayer and bottom layer composed of magnetic material] {¶ (0028)} that are secured to each other in an opposing relationship such that the first sub coil [composite of 402 & 404] and the second sub coil [410] are held relative to one another in their respective predetermined winding patterns [anti-clockwise & clockwise] to form a predetermined coil assembly [composite of 402, 404 & 406] {¶ (0026)} configuration in which the coil assembly is located between the first holder [408] and the second holder [410] {¶ (0026)}.
Note: Fig 5 shows coil assembly located between M1 & M2. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Samuelsson et al. and Tsai et al. to have induction coil structure with excellent inductance and resistance characteristics for wireless charger and improve performance.
Regarding Claim 2
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 1, wherein a first portion [top space] of the first sub coil [602] {¶ (0049)} and a first portion [top space] of the second sub coil [604] {¶ (0049)} are arranged in one and the same plane [plane of 610 base] {¶ (0049)}.
Regarding Claim 3
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} to claim 2, wherein the coil assembly [composite of 602 & 604] {¶ (0049)} of said first portion [top space] of top space] of the second sub coil [604] {¶ (0049)} in the plane {¶ (0049-0051)}.
Samuelsson et al. fail to disclose alternating windings of said first portion of first sub coil and windings of the said first portion of the second sub coil.
However, Tsai et al. disclose alternating windings of said first portion [402 comprising terminal T1] of first sub coil [Fig 4, (402 & 404)] {¶ (0026)} and windings of the said first portion [406 comprising terminal T3] of the second sub coil [406] {(0026-0027)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Samuelsson et al. and Tsai et al. to have induction coil structure with excellent inductance and resistance characteristics for wireless charger and improve performance.
Regarding Claim 4
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} to claim 2 {¶ (0049-0051)}.
Samuelsson et al. fail to disclose a second portion of the first sub coil and a second portion of the second sub coil are arranged on top of each other in a direction substantially perpendicular to the plane.
However, Tsai et al. disclose a second portion [404 comprising terminal T2] of the first sub coil [Fig 4, (402 & 404)] {¶ (0026)} and a second portion [406 comprising terminal T4] of the second sub coil [406] are arranged on top of each other in a direction substantially perpendicular to the plane [of 410] {¶ (0026-0027)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Samuelsson et al. and Tsai et al. to 
Regarding Claim 5
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 2 {¶ (0049-0051)}.
Samuelsson et al. fail to disclose a normal vector to the plane is substantially parallel to a main connection direction for connecting the first holder and the second holder to each other, the main connection direction extending from the first holder towards the second holder.
However, Tsai et al. disclose a normal vector to the plane [Fig 4, (of 410)] {¶ (0026)} is substantially parallel to a main connection direction [via W1 & W2] {¶ (0026)} for connecting the first holder [408] {¶ (0026)} and the second holder [410] {¶ (0026)} to each other, the main connection direction extending from the first holder [408] towards the second holder [410] {¶ (0026-0027)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Samuelsson et al. and Tsai et al. to have induction coil structure with excellent inductance and resistance characteristics for wireless charger and improve performance.
Regarding Claim 6
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 1, wherein the first holder [left part of 610] has a first side [top side] and a second side [bottom side] opposite to the first side [top side], the first sub coil [602] {¶ (0049)} being arranged at the first side [top side] of the first holder [left part of 610], the first side [top side]  of the first holder [left part of 610] having a first surface [top surface] covering the first sub coil [602] and separating the first sub coil [602] from the second side [bottom side] of the first holder [left part of 610] {¶ (0049-0051)}.
Regarding Claim 7
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 1 {¶ (0049-0051)}.
Samuelsson et al. fail to disclose the second holder has a first side and a second side opposite to the first side, the second sub coil being arranged at the first side of the second holder, the first side of the second holder having a first surface covering the second sub coil and separating the second sub coil from the second side of the second holder.
However, Tsai et al. disclose a second holder [Fig 4, (410)] {¶ (0026)} has a first side [top side] and a second side [bottom side] opposite to the first side [bottom side], the second sub coil [406] {¶ (0026)} being arranged at the first side [top side] of the second holder [410], the first side [top side] of the second holder [410] having a first surface [top surface] covering the second sub coil [406] and separating the second sub coil [406] from the second side [bottom side] of the second holder [410] {¶ (0026)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Samuelsson et al. and Tsai et al. to have induction coil structure with excellent inductance and resistance characteristics for wireless charger and improve performance.
Regarding Claim 8
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 1 {¶ (0049-0051)}.
Samuelsson et al. fail to disclose the first holder is plate-shaped and has a main extension in a first plane, and the second holder is plate-shaped and has a main extension in a second plane, the first holder and the second holder being connected to each other such that the first plane and the second plane being arranged substantially in parallel to each other.
However, Tsai et al. disclose a first holder [Fig 4, (408)] {¶ (0026)} is plate-shaped and has a main extension in a first plane [plane of 408], and the second holder [410] {¶ (0026)} is plate-shaped and has a main extension in a second plane [of 410], the first holder [408] and the second holder [410] being connected to each other such that the first plane [of 408] and the second plane [of 410] being arranged substantially in parallel to each other {¶ (0026-0027)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Samuelsson et al. and Tsai et al. to have induction coil structure with excellent inductance and resistance characteristics for wireless charger and improve performance.
Regarding Claim 9
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 1, wherein the first holder [610] has guiding walls [shown in Fig 6]  for positioning of the first sub coil [602 & 604] {¶ (0049)} and separating windings of the first sub coil [602 & 604] relative to each other {¶ (0049-0051)}.
Regarding Claim 10
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 1, wherein the first holder [610] has guiding walls [612] for positioning of the first sub coil [604] {¶ (0049)} and separating windings of the first sub coil [602 & 604] {¶ (0049)} relative to each other {¶ (0049-0051)}.
Samuelson et al. disclose the claimed invention except for “a second holder with guiding walls”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to “add a second holder with guiding walls to place the coils in a predefined arrangement to improve power transfer for proper alignment”, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 11
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 6, wherein said first surface [Fig 17, (1712)] {¶ (0067)} of the first side [left side] of the first holder [left part of 610/1710] {¶ (0067)} has a recess for receiving at least a major portion of the first sub coil [602/1704] {¶ (0049, 0066-0067)}.
Regarding Claim 12
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 11, wherein for said major portion of the first sub coil [602] {¶ (0049)}, an outer surface of the first sub coil [620] and the first surface [Fig 17, (1712)] {¶ (0067)} of the first holder [left part of 610/1710] {¶ (0067)} are flush with each other when the first sub coil [602] being arranged in the recess {¶ (0049, 0066-0067)}.
Regarding Claim 13
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 7, wherein said first surface [of 610] {¶ (0049)} of the first side [bottom side] of the first holder [610] has a recess [612] {¶ (0049)} for receiving at least a major portion of the first sub coil [602 & 604] {¶ (0049-0050)}.
Samuelson et al. disclose the claimed invention except for “a second holder with recess”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to “add a second holder with recess to place the coils in a predefined arrangement to improve power transfer for proper alignment”, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 14
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 13, wherein for said major portion of the first sub coil [602 & 604] {¶ (0049)}, an outer surface of the first sub coil [602 & 604] and the first surface [bottom side of 610] {¶ (0049)} of the first holder [610] are flush with each other when the first sub coil [602 & 604]  being arranged in the recess [612] {¶ (0049, 0050)}.
Samuelson et al. disclose the claimed invention except for “a second holder with recess”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to “add a second holder with recess to place the coils in a predefined arrangement to improve power transfer for proper alignment”, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 15
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 6, wherein the device [600/1700] comprises at least one ferrite plate [Fig 17, (1708)] {¶ (0067)} arranged at the second side [right side] of the first holder [610] {¶ (0049)} and the first holder [610/1710] {¶ (0066-0067)} is arranged to insulate the first sub coil [602 & 604] {¶ (0049)} and the ferrite plate [1708] {(0066-0067)} relative to each other {¶ (0049, 0066-0067)}.
Regarding Claim 16
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 15, wherein a second surface [Fig 17, (1708)] {¶ (0067)} of the second side [right side] of the first holder [left part of 610/1710] {¶ (0067)} has a recess [1710 & 1714] {¶ (0066)} for accommodating said at least one ferrite plate [1712] {¶ (0049, 0066-0067)}.
Regarding Claim 17
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 6, wherein the first sub coil [602/1704] {¶ (0067)} arranged at the first side [left side] of the first holder [left part of 610/1710] {¶ (0067)} has two end portions of the first conductor wire [from coil (602/1704)] which are arranged on the second side [right side] of the first holder [left part of 610/1710], the two end portions [terminations] of the first conductor wire [from coil (602/1704)] extending from the first side [left side] of the first holder [left part of 610/1710] via through holes of the first holder [left part of 610/1710] to the second side [right side] of the first holder [left part of 610/1710] {¶ (0049, 0066-0067)}.
Regarding Claim 18
Samuelsson et al. disclose the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 6 {¶ (0049-0051)}.
Samuelsson et al. fail to disclose the second sub coil has two end portions of the second conductor wire which are arranged on the second side of the first holder, the two end portions of the second conductor wire extending from the first side of the first holder via through holes of the first holder to the second side of the first holder.
However, Tsai et al. disclose a second sub coil [Fig 4, (406)] {¶ (0026)} has two end portions [T2 & T4] of the second conductor wire [W2] {¶ (0026)} which are arranged on the second side [bottom side]  of the first holder [408] {¶ (0026)}, the two end portions [T2 & T4] of the second conductor wire [W2] extending from the first side [top side] of the first holder [408] {¶ (0026)} via through holes of the first holder [408] to the second side [bottom side] of the first holder [408] {¶ (0026-0027)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Samuelsson et al. and Tsai et al. to have induction coil structure with excellent inductance and resistance characteristics for wireless charger and improve performance.
Regarding Claim 19
Samuelsson et al. disclose a receiver [Fig 6, (600)] {¶ (0049-0050)} for a wireless power transfer system [Fig 1, (100)] {¶ (0035)}, wherein the receiver [108] {¶ (0035)} comprises the device [Figs 4, 5 & 6, (400, 500 or 600)] according to claim 1 {¶ (0043, 0049-0051)}.
Regarding Claim 20
Samuelsson et al. disclose a vehicle comprising the device [Fig 6, (600)] {¶ (0049-0050)} according to claim 1 {¶ (0033)}.
Regarding Independent Claim 21
Samuelsson et al. disclose a method [Fig 6] for producing a device [600] {¶ (0049-0050)} for a wireless power transfer system {¶ (Abstract}, the device [600] comprising a housing assembly [610] {¶ (0049)} comprising a first holder [left side of 610] {¶ (0049)} and a second holder [right side of 610], and a coil assembly comprising a first sub coil [602] {¶ (0049)} and a second sub coil [604] {¶ (0049)}, the method comprising the steps of:
winding a first conductor wire [602] into the first holder [left part of 610] {¶ (0049)} to form the first sub coil [602] and holding the first sub coil [602] in a predetermined winding pattern [wound anti-clockwise] by means of the first holder [left part of 610] {¶ (0049-0051)}.
Samuelsson et al. fail to disclose a second conductor wire, separate from the first conductor wire, into the second holder to form the second sub coil and holding the second sub coil in a predetermined winding pattern by means of the second holder; and
securing the first holder and the second holder to each other in an opposing relationship such that the first sub coil and the second sub coil are held relative to one another in their respective predetermined winding patterns to form a predetermined coil assembly configuration in which the coil assembly is located in between the first holder and the second holder.
However, Tsai et al. disclose a second conductor wire [Fig 4, (W2)] {¶ (0026)} separate from the first conductor wire [W1] {¶ (0026)}, into the second holder [410] {¶ (0026)} to clockwise] by means of the second holder [410]; and
securing the first holder [408] {¶ (0026)} and the second holder [410] to each other in an opposing relationship such that the first sub coil [composite of 402 & 404] {¶ (0026)} and the second sub coil [406] are held relative to one another in their respective predetermined winding patterns [anti-clockwise and clockwise] to form a predetermined coil assembly configuration in which the coil assembly [composite of 402, 404 & 406] {¶ (0026)} is located in between the first holder [408] and the second holder [410] {¶ (0026-0027)}.
Note: Fig 5 shows coil assembly located between M1 & M2. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Samuelsson et al. and Tsai et al. to have induction coil structure with excellent inductance and resistance characteristics for wireless charger and improve performance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838